     Case 4:20-cv-00096-RCC-LAB Document 32 Filed 08/04/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Elena Rascon,                                  No. CV-20-00096-TUC-RCC (LAB)
10                 Plaintiff,                       ORDER
11   v.
12   Commissioner       of      Social   Security
     Administration,
13
                   Defendant.
14
15          On July 19, 2021, Magistrate Judge Leslie A. Bowman issued a Report and
16   Recommendation (“R&R”) recommending this Court reverse the final decision of the

17   Commissioner, remand for further proceedings, and grant the Commissioner’s
18   Countermotion to Remand (Doc. 29). (Doc. 31.) The parties were given fourteen days to

19   file objections to the R&R. Fourteen days have passed and no objections have been filed.

20          If neither party objects to a magistrate judge’s report and recommendation, the
21   District Court is not required to review the magistrate judge’s decision under any
22   specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the

23   statute guiding review of a magistrate judge’s recommendation “does not preclude further
24   review by the district judge, sua sponte or at the request of a party, under a de novo or

25   any other standard.” Id. at 154.

26          The Court has reviewed and considered the Complaint (Doc. 1), Answer (Doc.
27   18), Opening Brief (Doc. 22), Motion to Remand to Agency (Doc. 29), Reply (Doc. 30),
28   and the R&R (Doc. 31). The Court finds the R&R well-reasoned and agrees with Judge
     Case 4:20-cv-00096-RCC-LAB Document 32 Filed 08/04/21 Page 2 of 2



 1   Bowman’s conclusions.
 2         Accordingly, IT IS ORDERED:
 3            1) The R&R is ADOPTED (Doc. 31).
 4            2) The Commissioner’s Countermotion to Remand is GRANTED. (Doc. 29.)
 5            3) The decision of the Commissioner is reversed and remanded for further
 6               proceedings in accordance with the R&R.
 7            4) The Clerk of Court shall docket accordingly and close the case file in this
 8               matter.
 9         Dated this 4th day of August, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
